Title: From Thomas Jefferson to Jean Baptiste Say, 1 February 1804
From: Jefferson, Thomas
To: Say, Jean Baptiste


               
                  Sir
                  Washington Feb. 1. 1804.
               
               I have to acknolege the reciept of your obliging letter, and, with it, of two very interesting volumes on Political economy. these found me engaged in giving the [leisure moments I rarely find] to the perusal of Malthus’s work on population, a work of [sound] logic, in which some of the opinions of Adam Smith, as well as of the [economists], are ably examined. I was pleased, on turning to some chapters where you treat the same questions, to find his opinions corroborated by yours. I shall [proceed] to the reading of your work with great pleasure. in the mean time the present conveyance, by a gentleman of my family going to Paris, is too safe to permit a delay in making my acknolegements for this mark of attention, and for having anticipated to me a satisfaction which the ordinary [course] of literary [communications would not] have given me for a considerable time.
               The differences of circumstance between this and the [countries] of Europe furnish differences of fact whereon to [reason,] in questions of political economy, and will consequently produce [sometimes a difference of result]. [there,] for instance, the quantity of food is fixed, or increasing in a [slow] & only [Arithmetical ratio], and the [population is limited by the same] ratio. [supernumerary births] consequently add only to your [mortality]. here the immense extent of uncultivated and fertile lands enables every [man,] who will labour, to marry young, & to raise a family of any size. our food then may increase geometrically, with our labourers, and our births, however multiplied, [become effective].—Again, there the best distribution of labour is supposed to be that which places the manufacturing hands alongside of the agricultural; so that the one part shall feed both, & the other part furnish both with clothes & other comforts. would that be best here? [egoism], and first appearances say yes. Or, would it be better that all our labourers should be employed in Agriculture? in this case a double or treble portion of fertile lands would be brought into culture; a double or treble [creation] of food be produced, & it’s surplus go to [nourish the now perishing] births of Europe, who in return would manufacture and send us in exchange our clothes & other comforts. morality listens to this, & so invariably do the laws of nature  our duties & interests, that when they seem to be at variance, we ought to suspect some fallacy in our reasonings. in solving this question too we should allow it’s just weight to the moral & physical preference of the agricultural, over the manufacturing, man. my occupations permit me only to ask questions. they deny me the time, if I had the information, to answer them. perhaps, as worthy the attention of the author of the Traité d’economie politique, I shall find them answered in that work. if they are not, the reason will have been that you wrote for Europe; while I shall have asked them because I think for America.   Accept, Sir, my respectful salutations & assurances of great consideration.
               
                  Th: Jefferson
               
            